Case: 4:19-cv-01691-JAR Doc. #: 16-1 Filed: 01/31/20 Page: 1 of 1 PageID #: 104



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRCIT OF MISSOURI


 MATTHEW RANKIN,                                §
                                                §
                 Plaintiff,                     §
                                                §           CASE NO.: 4:19-cv-01691
 VS.                                            §
                                                §
 OFFICER WAYNE CASEY (DSN 789),                 §
 CITY OF PEVELY, a political subdivision        §
 of the state of Missouri.,                     §
                                                §
                 Defendants.                    §
                                                §

                              [PROPOSED] ORDER OF DISMISSAL

                        At a session of said Court, held in the United
                        States District Court for the Eastern District of
                        Missouri, on: ______________________

                                PRESENT: THE HON. JOHN A ROSS
                                     U.S. District Court Judge

         Upon the reading and filing of the foregoing stipulation of the parties, and the Court

being otherwise fully advised in the premises;

         IT IS SO ORDERED that the above-entitled cause of action shall be dismissed,

with prejudice, and without costs, interest or attorney fees to any party.

         This is a final order and closes the case.
                                                           ___________________________
                                                           HON. JOHN A ROSS
                                                           United States District Court Judge

Dated:




                                               1
